— Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered January 17, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that there was insufficient evidence that his conduct occurred under circumstances evincing a depraved indifference to human life, because there was no proof that he appreciated the risks attendant to that conduct. We disagree.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Here, where the defendant struck the 14-year-old victim with an automobile, and then bludgeoned her head and face with a tire-jack with enough force to produce the skull fractures sustained, the defendant created a grave risk of the girl’s death and did cause her death under circumstances evincing a depraved indifference to human life (see, Penal Law § 125.25 [2]; People v Roe, 74 NY2d 20, 24; People v Register, 60 NY2d 270, 274, cert denied 466 US 953; People v Curry, 158 AD2d 466, 467).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Kooper, Miller and O’Brien, JJ., concur.